         Case 1:19-cv-01166-JB-LF Document 16 Filed 02/27/21 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF NEW MEXICO

CHRISTOPHER LOVATO,

       Petitioner,

v.                                                                        No. CIV 19-1166 JB/LF

ALICIA LUCERO, Warden,
and ATTORNEY GENERAL FOR
THE STATE OF NEW MEXICO,

       Respondents.

                                      FINAL JUDGMENT

       THIS MATTER comes before the Court on its Memorandum Opinion and Order, filed

February 26, 2021 (Doc. 15)(“MOO”). In the MOO, the Court (i) adopted the Magistrate Judge’s

Proposed Findings and Recommended Disposition, filed September 12, 2020 (Doc. 11); (ii) denied

Petitioner Christopher Lovato’s Motion for Evidentiary Hearing, filed June 5, 2020 (Doc. 8); (iii)

denied the Lovato’s Motion for Writ of Habeas Corpus, filed December 11, 2019 (Doc. 1); and

(iv) denied the Lovato’s certificate of appealability. See MOO at 9. With no more parties, claims,

or issues before the Court, the Court enters Final Judgment pursuant to rule 58(a) of the Federal

Rules of Civil Procedure.

       IT IS ORDERED that: (i) Petitioner’s Motion for Evidentiary Hearing, filed June 5, 2020

(Doc. 8), is denied, (ii) Petitioner’s Petition for Writ of Habeas Corpus, filed December 11, 2019

(Doc. 1), is denied; (iii) Petitioner’s certificate of appealability is denied; (iv) and this case is

dismissed with prejudice; and (v) Final Judgment is entered.



                                                           ________________________________
                                                           UNITED STATES DISTRICT JUDGE
        Case 1:19-cv-01166-JB-LF Document 16 Filed 02/27/21 Page 2 of 2




Parties and Counsel:

Christopher Lovato
Grants, New Mexico

       Plaintiff pro se

Jane Bernstein
New Mexico Office of the Attorney General
Albuquerque, New Mexico

       Attorney for the Respondents




                                            -2-
